
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(a)



CONSTELLATION ENERGY GROUP, INC.
EXECUTIVE SUPPLEMENTAL BENEFITS PLAN
Amended and Restated Effective October 18, 2007


1.Objective.    The objective of this Plan is to enhance the benefits provided
to certain officers and key employees of Constellation Energy Group and its
subsidiaries in order to attract and retain talented executive personnel.

2.Definitions.    All words beginning with an initial capital letter and not
otherwise defined herein shall have the meaning set forth in the Pension Plan.
All singular terms defined in this Plan will include the plural and vice versa.
As used herein, the following terms will have the meaning specified below:

"Average Incentive Award" (or "Average Award") means the average of awards
earned under Constellation Energy Group's Executive Annual Incentive Plan,
Constellation Energy Group's Senior Management Annual Incentive Plan and/or the
Other Incentive Awards Program during the 24 month period immediately preceding
October 1st of the calendar year preceding the calendar year in which the
participant suffers a disability.

"Committee" means the Compensation Committee of the Board of Directors of
Constellation Energy Group.

"Constellation Energy Group" means Constellation Energy Group, Inc., a Maryland
corporation, or its successor.

"Constellation Energy Group's Executive Annual Incentive Plan" means such plan
or other incentive plan or arrangement designated in writing by the Plan
Administrator.

"Constellation Energy Group's Senior Management Annual Incentive Plan" means
such plan or other incentive plan or arrangement designated in writing by the
Plan Administrator.

"Income Replacement Percentage" means the percentage under the LTD Plan that is
used to calculate the participant's actual LTD Plan benefit.

"LTD Plan" means the Constellation Energy Group, Inc. Disability Insurance Plan
as may be amended from time to time, or any successor plan.

"Other Incentive Awards Program" means the program(s) designated in writing by
the Plan Administrator applicable to certain employees that provides awards; but
includes only the types of awards that are includable in the computation of
Pension Plan benefits.

"Pension Plan" means the Pension Plan of Constellation Energy Group, Inc. as may
be amended from time to time, or any successor plan, or other qualified
retirement plan of Constellation Energy Group, Inc. or a subsidiary.

"Plan Administrator" means, as set forth in Section 3, the Committee.

3.Plan Administration.    The Committee is the Plan Administrator and has sole
authority (except as specified otherwise herein) to interpret the Plan and, in
general, to make all other determinations advisable for the administration of
the Plan to achieve its stated objective. Appeals of written decisions by the
Plan Administrator may be made to the Board of Directors of Constellation Energy
Group. Decisions by the Board shall be final and not subject to further appeal.
The Plan Administrator shall have the power to delegate all or any part of its
duties to one or more designees, and to withdraw such authority, by written
designation.

4.Eligibility.    Each officer or key employee of Constellation Energy Group or
its subsidiaries may be designated in writing by the Plan Administrator as a
participant with respect to one or more benefits under the Plan. Once
designated, participation shall continue until such designation is

--------------------------------------------------------------------------------



withdrawn at the discretion and by written order of the Plan Administrator.
Notwithstanding the foregoing, any participant while classified as disabled
under the LTD Plan shall continue to participate in this Plan (except under
Sections 7 and 8) while classified as disabled.

5.Supplemental Long-Term Disability Benefit.

(i)Eligibility for disability benefit.    Any participant who has completed at
least one full calendar month of service with Constellation Energy Group or its
subsidiaries, who has elected coverage under the LTD Plan, and who is disabled
(as determined under the LTD Plan) will be entitled to supplemental disability
benefit under this Plan.

(ii)Computation of disability benefit.    The amount of such supplemental
disability benefit shall be determined as follows:

(1)multiply the bi-weekly base rate of pay amount in effect immediately prior to
becoming entitled to benefits under the LTD Plan by twenty-six,

(2)add the Average Incentive Award to the product,

(3)add certain bonuses and incentives that are included in the computation of
Average Pay under the Pension Plan (except that awards included in the
computation of Average Incentive Award shall be excluded), earned over the last
12 months to the product,

(4)divide the sum by 26,

(5)multiply this bi-weekly dollar amount by the Income Replacement Percentage,
and

(6)subtract from the product the gross bi-weekly amount provided for the
participant under the LTD Plan before such amount is reduced for other benefits
as set forth under the LTD Plan.

(iii)Maximum monthly benefit.    The maximum monthly disability benefit is
$25,000. Whether this limit has been met shall be determined by multiplying the
amount determined under (ii) above by 26 and dividing the product by 12.

(iv)Form of payment of disability benefit.    Each participant entitled to
supplemental disability benefits will receive his/her supplemental disability
benefit payout in the form of a bi-weekly payment.

(v)Amount, timing, and source of bi-weekly disability benefit payout.    A
participant entitled to supplemental disability benefits will receive a
bi-weekly payment equal to the amount determined under (ii) above. Such payments
shall commence effective with the commencement of the participant's LTD Plan
benefit payments. Bi-weekly payments shall permanently cease when benefit
payments under the LTD Plan cease. Bi-weekly payments shall be made from
Constellation Energy Group's general corporate assets.

If a participant receiving payments pursuant to this Section 5 receives cost of
living or other inflation/indexing adjustment(s) under the LTD Plan, the
payments hereunder will be automatically increased based on the same percentage
of, and at the same time as, such adjustment(s). Notwithstanding the foregoing,
no such increases or adjustments shall cause the disability benefit to exceed
the maximum monthly benefit of $25,000.

(vi)Bonus.    Any participant who has less than ten years of Credited Service
shall be entitled to a bi-weekly taxable cash bonus, equal to an amount based on
the cost of LTD Plan coverage, using the formula for computing Constellation
Energy Group-provided Flexible Benefits Plan credits for LTD Plan coverage and
taking into account the Participant's Credited Service and covered compensation.
Such cash bonus shall be made from general corporate assets.

2

--------------------------------------------------------------------------------





6.Death Benefit.

In the event of the death of a participant who becomes deceased while an active
employee of Constellation Energy Group or its subsidiaries, Constellation Energy
Group shall pay to such participant's beneficiary a lump sum cash payment. Such
lump sum cash payment shall be equal to the participant's annual base rate of
pay amount as of the date of death, shall be grossed-up for income tax
withholding and shall be paid as soon as administratively feasible after the
participant's death. For purpose of this paragraph, the participant's
beneficiary is the beneficiary of the participant's Constellation Energy
Group-sponsored employee group life insurance coverage.

7.Sickness Benefit.    Each participant, without regard to length of service,
shall be entitled to the greater of the benefits stipulated under his/her
employer's sick benefit policy for employees or twenty-six (26) weeks of paid
sick benefits within a rolling 52-week period.

8.Vacation Benefit.    Each participant, without regard to length of service,
shall be entitled to the greater of the benefits stipulated under his/her
employer's vacation benefit policy for employees or five weeks of paid vacation
during a calendar year.

9.Planning Benefit.    Each participant shall be entitled to certain personal
financial, tax, and estate planning services paid for by Constellation Energy
Group but provided through designated professional firms. This entitlement shall
be subject to any dollar limitation established by the Plan Administrator with
respect to all such fees. The services shall be provided to each participant by
the chosen firm(s) on a personalized and confidential basis; and each firm shall
have sole responsibility for quality of the services which it may render.

The services to be provided shall be on an on-going and continuous basis, but
shall be limited to (i) the development and legal documentation of both
career-oriented financial plans and personal estate plans, and (ii) tax
counseling regarding personal tax return preparation and the most advantageous
structuring, tax-wise, of proposed personal transactions.

Such planning benefit shall continue during the year of retirement plus the next
two calendar years (the year of retirement plus the next calendar year for
January 1 retirements) and include the completion of the federal and state
personal tax returns for the second calendar year following retirement (the
calendar year following retirement for January 1 retirements). However, if a
retired member of senior management continues to serve as a member of the Board
of Directors of Constellation Energy Group, his/her planning benefit period
shall be extended until he/she no longer serves as a member of the Board of
Directors.

Upon the death of a participant entitled to the planning benefit provided
hereunder, his/her surviving spouse shall be entitled to receive the following
planning benefit: (i) if the deceased was not retired at the time of death, the
surviving spouse shall be entitled to the planning benefit for the year in which
the death occurred plus the next two calendar years, including completion of the
federal and state personal tax returns for the second calendar year after the
year in which the death occurred; or (ii) if the deceased was retired at the
time of death, then the surviving spouse shall receive a planning benefit equal
to that the deceased would have received if he/she had not died prior to
expiration of the planning benefit. The surviving spouse of a retired member of
senior management whose death occurs while serving as a member of the Board of
Directors of Constellation Energy Group, shall be entitled to a planning benefit
as set forth in (i) above.

The planning benefit provided under this Plan shall be grossed-up for income tax
withholding.

10.Miscellaneous.    None of the benefits provided under this Plan shall be
subject to alienation or assignment by any participant or beneficiary nor shall
any of them be subject to attachment or garnishment or other legal process
except (i) to the extent specially mandated and directed by

3

--------------------------------------------------------------------------------



applicable State or Federal statute and (ii) as requested by the participant or
beneficiary to satisfy income tax withholding or liability.

This Plan may be amended from time to time, or suspended or terminated at any
time, provided, however, that no amendment or termination shall impair the
rights of any participant or beneficiary entitled to receive current or future
payment hereunder at the time of such action. All amendments to this Plan may be
made at the written direction of the Committee.

Participation in this Plan shall not constitute a contract of employment between
Constellation Energy Group or a subsidiary of Constellation Energy Group and any
person and shall not be deemed to be consideration for, or a condition of,
continued employment of any person.

All payments made under the Plan shall be made from general corporate assets.
The Plan is intended to be unfunded for purposes of Title I of the Employee
Retirement Income Security Act of 1974. To the extent that any person acquires a
right to receive payments from Constellation Energy Group under this Plan, such
rights shall be no greater than the right of any unsecured general creditor of
Constellation Energy Group.

In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the "New
Company"), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

This Plan shall be governed in all respects by Maryland law.

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(a)



CONSTELLATION ENERGY GROUP, INC. EXECUTIVE SUPPLEMENTAL BENEFITS PLAN Amended
and Restated Effective October 18, 2007
